Title: To George Washington from Patrick Lemmon, 23 February 1790
From: Lemmon, Patrick
To: Washington, George

 

Dear Sir
New york Febry 23rd 1790

I have came from beauretout County, in the State of Virginia to recieve pay fir my Service while in the american army under Capt. Thomas Price from Frederick Town in Mireland and have made application to the board of War and my name not being found in the meriland Register, they have refused to pay my demand. my distress is great for I am advanced in years, Cripled by War and stand in great need of my Right. if you thirefore Sir would interfere in my behalf with board of War I will give the most convincing proofs of my Fidelity. I am Sir your old fellow Soldier and Faithful Servt

Patrick Lemmon

